DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 48-54 in the reply filed on September 13, 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following: 
(a) reference character “PA” has been used to designate both a peripheral area surrounding the display area (Figure 1) and an area adjacent to a transmission area in the display area (Figure 2); and
(b) reference character “A1” has been used to designate both a semiconductor layer (Figure 7) and an area adjacent to a transmission area in the display area (Figure 11B).  The Office suggests changing the semiconductor areas A1 and A6 to SA1 and SA6 in Figure 7 and the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 3: 110, 120, 140, 150, 151, 160, 161, 162, 163, 170, 171, PCB-P, PCB; Figure 20E: H1  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: SH1 and SH2, page 70, paragraph 343.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 6, paragraph 36, lines 2-3: How can one fourth opening be spaced apart from itself?
Page 19, paragraph 121, line 1: Should “display element layer 200” be “thin-film encapsulation layer 300”?
Page 24, paragraph 140, line 6: Change SD2 to D2.  See Figure 5.
Page 27, paragraph 156, line 3: Change S4 to S5.
Page 28, paragraph 157, line 3: Change “a emission control” to “an emission control”.
Page 29, paragraph 163, line 5: Change T6 to T5.
Page 29, paragraph 163, line 6: Change T7 to T6.
Page 37, paragraph 200, lines 3-5: Check the translation of this section.  The current phrasing does not make sense. 
Page 44, paragraph 232, line 6: Change “FIG. 3” to “FIG. 10A”.
Page 45, paragraph 234, line 4: Add “PH1” after “hole”.
Page 45, paragraph 234, lines 3-5: Actually, A1 in Figures 10A and 10B corresponds to DA2 in Figure 1, and A2 in Figures 10A and 10B corresponds to DA1 in Figure 1.  See below.  Please correct in the specification and/or drawings.

    PNG
    media_image1.png
    563
    1029
    media_image1.png
    Greyscale

Page 47, paragraph 242, line 6 from the top of the page: Change “FIG. 11” to “FIG. 11A”.
Page 48, paragraph 251, line 2: Change “FIG. 9” to “FIG. 8”.
Page 48, paragraph 252, line 2: Change “auxiliary” to “main”.
Page 49, paragraph 252, line 2 from the top of the page: Change “PXa1” to “PXm1” and change “first main pixel PXm1” to “first auxiliary pixel PXa1”.   This is because of the use of the term “respectively”.
Page 49, paragraph 252, line 4: Change “first auxiliary pixel PXa1” to “first main pixel PXm1”.
Page 49, paragraph 252, line 5: Change “first main pixel PXm1” to “first auxiliary pixel PXa1”.
Page 49, paragraph 253, line 3: Change this line to “between the first main pixel PXm1 and the first auxiliary pixel PXa1. For example, the”.
Page 50, paragraph 258, line 3: Change “FIG. 9” to “FIG. 8”.
Page 50, paragraph 259, line 3: Change this line to “the second main pixel PXm2 and the second auxiliary pixel PXa2, respectively.  In this”.
Page 50, paragraph 259, line 6: Change this line to “second auxiliary pixel PXa2 and the second main pixel PXm2, respectively.  In this”.
Page 51, paragraph 262, line 3: Change “FIG. 9” to “FIG. 8”.
Page 51, paragraph 263, lines 7-9: First-third pattern hole PH1-3 appears to be larger than second-third pattern hole PH2-3, not smaller.  See Figures 11A-11D.
Page 54, paragraph 272, line 5: Change “FIG. 12” to “FIG. 13”.
Page 55, paragraph 274, line 4 from the top of the page: Change “emit” to “emitting”.
Page 55, paragraph 274, line 5 from the top of the page: Change “emit” to “emitting”.
Page 55, paragraph 275, line 5: Change “FIG. 12” to “FIG. 14”.
Page 57, paragraph 283, line 1: Change “FIG. 9” to “FIG. 8”.
Page 60, paragraph 296, line 4: Change “FIGS. 5A to 5F” to “FIGS. 15A to 15F”.
Page 61, paragraph 304, line 4: Change “less” to “greater”.
Page 65, paragraph 322, last line of the paragraph: Change “FIG. 9” to “FIG. 19”.
Page 69, paragraph 338, lines 2-5: Check the translation of these lines.  The current translation is awkward.
Page 70, paragraph 345, line 4: Change “less” to “greater”. Compare with Figure 20F.
Page 71, paragraph 345, line 3 of the page: Change “FIG. 11” to “FIG. 8”.
Page 71, paragraph 346, line 6: Change “layer variable” to “layer is variable”.
Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the current abstract does not reflect the claimed subject matter.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 51 is objected to because of the following informalities:
Claim 51, line 2: Add “display” before “substrate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 48-54 are rejected under 35 U.S.C. 103 as being unpatentable over Xin, U.S. Pat. Pub. No. 2020/0227488, Figures 1 and 8, and further in view of Kim, U.S. Pat. Pub. No. 2020/0119106, Figure 1, and Liu, U.S. Pat. Pub. No. 2022/0029125, Figures 6-8.
Xin Figures 1, 8:

    PNG
    media_image2.png
    596
    486
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    606
    335
    media_image3.png
    Greyscale

Kim, Figure 1, and detail:

    PNG
    media_image4.png
    210
    282
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    286
    240
    media_image5.png
    Greyscale


Liu Figure 6-8:

    PNG
    media_image6.png
    460
    273
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    253
    371
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    176
    310
    media_image8.png
    Greyscale

Regarding claim 1: Xin Figures 1 and 8 disclose a display device (10) comprising5 a first display area (120) and a second display area (110), the first display area (120) comprising a transparent area (102) and the second display area (110) being arranged at at least a portion of the first display area (120); a first pixel in the first display area (120); and10 a second pixel in the second display area (110).20   Xin specification ¶¶ 19-24.  Xin does not disclose 5a substrate comprising a first display area and a second display area being arranged to surround at least a portion of the first display area.  Xin also does not disclose the first pixel comprises a first pixel electrode, a first intermediate layer, and a first opposite electrode; and10 a second pixel comprises a second pixel electrode, a second intermediate layer, and a second opposite electrode, wherein each of the first intermediate layer and the second intermediate layer comprises a first section having a portion where a thickness thereof is constant and a second section where the thickness thereof is variable, and a first length of a section where the thickness of the first intermediate layer is variable or a section where the thickness of the second intermediate layer is variable is different from a second length of the section where the thickness of the first intermediate layer is variable or the section where the thickness of the second intermediate layer is variable.
Liu Figures 6-8, directed to similar subject matter, discloses a display device (200) comprising:5 a substrate (210) comprising a first display area (AA1) and a second display area (AA2), the first display area (AA1) comprising a transparent area (2332) and the second display area (AA2) being arranged to surround at least a portion of the first display area (AA1); a first pixel (SP1) in the first display area (AA1) and comprising a first pixel electrode (231), a first intermediate layer (232), and a first opposite electrode (2331); and10 a second pixel (SP2) in the second display area (AA2) and comprising a second pixel electrode (235), a second intermediate layer (236), and a second opposite electrode (237), wherein each of the first intermediate layer (232) and the second intermediate layer (236) comprises a first section having a portion where a thickness thereof is constant.  Liu specification ¶¶ 66-82.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Xin to include the Liu design details because the modification would have involved the substitution of an equivalent known for the same purpose.
As for the first and second lengths, the claim does not require the first length be associated with the first pixel and the second length be associated with the second pixel.  The claim can be interpreted as the first and second lengths are associated with the varying thickness of one of the pixels, and thus can be random lengths/sections of the section with the variable thickness.  Applicants’ disclosure is more specific, but that language is not reflected in claim 1.  
With this interpretation in mind, Kim Figure 1, directed to pixels, discloses a pixel comprising a first pixel electrode (4), and a first intermediate layer (7), wherein the first intermediate layer (7) comprises a first section (6) having a portion where a thickness thereof is constant and a second section (5) where the thickness thereof is variable, and a first length of a section where the thickness of the first intermediate layer (7) is variable is different from a second length of the section where the thickness of the first intermediate layer (7) is variable.20  Kim Figure 1 (detail); Kim specification ¶¶ 32-34.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Xin to include the Kim pixel design because the Kim pixel design is a known pixel design.
Once combined, the combination discloses a display device comprising:5 a substrate comprising a first display area and a second display area, the first display area comprising a transparent area and the second display area being arranged to surround at least a portion of the first display area; a first pixel in the first display area and comprising a first pixel electrode, a first intermediate layer, and a first opposite electrode; and10 a second pixel in the second display area and comprising a second pixel electrode, a second intermediate layer, and a second opposite electrode, wherein each of the first intermediate layer and the second intermediate layer comprises a first section having a portion where a thickness thereof is constant and a second section where the thickness thereof is variable, and a first length of a section 15 where the thickness of the first intermediate layer is variable or a section where the thickness of the second intermediate layer is variable is different from a second length of the section where the thickness of the first intermediate layer is variable or the section where the thickness of the second intermediate layer is variable.
Regarding claim 2, which depends from claim 1: The combination discloses one of the first length or the second length is less than the other one of the first length or the second length.  See Kim Figure 1 (detail).
Regarding claim 3, which depends from claim 1: The combination discloses a resolution of an image provided by the first display area (120) is different from a resolution of an image provided by the second display area (110).  See Xin specification ¶ 19.
Regarding claim 4, which depends from claim 1: The combination discloses a component on one surface of the substrate to correspond to the first display area (120) and comprising an electronic element that emits or receives light.  See id. ¶ 21; see also Liu specification ¶ 69.
Regarding claim 5, which depends from claim 1: The combination discloses a light transmittance of the first display area (120) is different from a light transmittance of the second display area (110).  Xin specification ¶ 19.5  
Regarding claim 6, which depends from claim 1: The combination discloses a size of a plane shape of the first intermediate layer is greater than or equal to a size of a plane shape of the second intermediate layer.  See Xin Figure 1; Kim Figure 1.
Regarding claim 48: Xin Figure 1 discloses a method of manufacturing a display device, the method comprising: forming a first pixel on a first display area (120) of a display panel; and-82- 1 194972forming a second pixel on a second display area (110) of a display panel.  Xin specification ¶¶ 19-24.  Xin does not disclose forming a first intermediate layer on a first display area of a display substrate; and-82- 1 194972forming a second intermediate layer on a second display area of the display substrate, wherein each of the first intermediate layer and the second intermediate layer 5 comprises a first section having a portion where a thickness is constant and a second section where a thickness is variable, and a first length of a first section where a thickness of the first intermediate layer is variable or a second section where a thickness of the second intermediate layer is variable is different from a second length of the section where the thickness of the first intermediate layer is variable or the10 section where the thickness of the second intermediate layer is variable.
Liu Figures 6-8, directed to similar subject matter, disclose a method of manufacturing a display device (200), the method comprising: forming a first intermediate layer (232) on a first display area (AA1) of a display substrate (210); and-82- 1 194972forming a second intermediate layer (236) on a second display area (AA2) of the display substrate (210), wherein each of the first intermediate layer (232) and the second intermediate layer 5(236) comprises a first section having a portion where a thickness is constant.  Liu specification ¶¶ 66-82.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Xin to include the Liu design details because the modification would have involved the substitution of an equivalent known for the same purpose.
As for the first and second lengths, the claim does not require the first length be associated with the first pixel and the second length be associated with the second pixel.  The claim can be interpreted as the first and second lengths are associated with the varying thickness of one of the pixels, and thus can be random lengths/sections of the section with the variable thickness.  Applicants’ disclosure is more specific, but that language is not reflected in claim 48.  
With this interpretation in mind, Kim Figure 1 discloses forming a first intermediate layer (7), wherein the first intermediate layer (7) comprises a first section having a portion (6) where a thickness is constant and a second section (5) where a thickness is variable, and a first length of a first section where a thickness of the first intermediate layer (7) is variable is different from a second length of the section where the thickness of the first intermediate layer (7) is variable.  Kim specification ¶¶ 32-34.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Xin to include the Kim pixel design because the Kim pixel design is a known pixel design.
Once combined, the combination discloses a method of manufacturing a display device, the method comprising: forming a first intermediate layer on a first display area of a display substrate; and-82- 1 194972forming a second intermediate layer on a second display area of the display substrate, wherein each of the first intermediate layer and the second intermediate layer 5 comprises a first section having a portion where a thickness is constant and a second section where a thickness is variable, and a first length of a first section where a thickness of the first intermediate layer is variable or a second section where a thickness of the second intermediate layer is variable is different from a second length of the section where the thickness of the first intermediate layer is variable or the10 section where the thickness of the second intermediate layer is variable.
Regarding claim 49, which depends from claim 48: The combination discloses one of the first length or the second length is less than the other one of the first length or the second length. 15  See Kim Figure 1 (detail).
Regarding claim 50, which depends from claim 48: The combination discloses a resolution of an image provided by the first display area (120) is different from a resolution of an image provided by the second display area (110).  See Xin specification ¶ 19.
Regarding claim 51, which depends from claim 48: The combination discloses placing a component on one surface of the [display] substrate to correspond to the first display area (120) and comprising an electronic element that emits or receives light.  See id. ¶ 21; see also Liu specification ¶ 69.
Regarding claim 52, which depends from claim 48: The combination discloses a light transmittance of the first display area (120) is different from a light transmittance of the second display area (110).  Xin specification ¶ 19.5  
Regarding claim 53, which depends from claim 48: The combination discloses a size of a plane shape of the first intermediate layer is greater than or equal to a size of a plane shape of the second intermediate layer.  See Xin Figure 1; Kim Figure 1.
Regarding claim 54, which depends from claim 53: Liu discloses a thickness of a section having a constant thickness of the first intermediate layer (232) and a thickness of a section having a constant thickness of the second intermediate layer (236) are equal to each other.  See Liu Figures 6-8; Liu specification ¶¶ 66-82.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897